Name: Council Implementing Regulation (EU) 2015/375 of 6 March 2015 implementing Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 7.3.2015 EN Official Journal of the European Union L 64/10 COUNCIL IMPLEMENTING REGULATION (EU) 2015/375 of 6 March 2015 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/ 2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) In view of the gravity of the situation, seven persons and six entities should be added to the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex II to Regulation (EU) No 36/2012. (3) Annex II to Regulation (EU) No 36/2012 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 2015. For the Council The President K. GERHARDS (1) OJ L 16, 19.1.2012, p. 1. ANNEX The following persons and entities are added to the list of natural and legal persons, entities or bodies set out in Sections A and B of Annex II to Regulation (EU) No 36/2012. A. Persons Name Identifying information Reasons Date of listing 199. Bayan Bitar (a.k.a. Dr Bayan Al-Bitar) Address: PO Box 11037 Damascus, Syria Managing Director of the Organisation for Technological Industries (OTI), and the Syrian Company for Information Technology (SCIT), which are both subsidiaries of the Syrian Ministry of Defence, which has been designated by the Council. OTI assists in the production of chemical weapons for the Syrian regime. As Managing Director of OTI and the SCIT Bayan Bitar provides support to the Syrian regime. Due to his role in the production of chemical weapons, he also shares responsibility for the violent repression against the Syrian population. In view of his senior position in these entities, he is also associated with the designated entities OTI and SCIT. 7.3.2015 200. Brigadier General Ghassan Abbas Address: CERS, Centre d'Etude et de Recherche Scientifique; (a.k.a. SSRC, Scientific Studies and Research Center; Centre de Recherche de Kaboun Barzeh Street, PO Box 4470, Damascus) Manager of the branch of the designated Syrian Scientific Studies and Research Centre (SSRC/CERS) near Jumraya/Jmraiya. He has been involved in the proliferation of chemical weapons and the organisation of chemical weapons attacks, including in Ghouta in August 2013. He therefore shares responsibility for the violent repression against the Syrian population. As manager of the SSRC/CERS branch near Jumraya/Jmraiya, Ghassan Abbas provides support to the Syrian regime. As a result of his senior position in the SSRC, he is also associated with the designated entity SSRC. 7.3.2015 201. Wael Abdulkarim (a.k.a. Wael Al Karim) Address: Pangates International Corp Ltd, PO Box Sharjah Airport International Free Zone, United Arab Emirates Al Karim for Trade and Industry, PO Box 111, 5797 Damascus Syria Morgan Additives Office No 2206, 22nd Floor, Jafza View 19, Besides Jafza View 18, Sheikh Zayed Road, Jebel Ali Free Zone Authority Dubai, UAE Managing Director of the designated entity Pangates International Corp Ltd, which acts as an intermediary in the supply of oil to the Syrian regime. As Managing Director of Pangates, Wael Abdulkarim provides support to, and benefits from, the Syrian regime. He also holds a senior position in the designated entity Al Karim Group, which is Pangates' parent company. As a result of his senior positions in Pangates and Al Karim Group, he is also associated with these designated entities. 7.3.2015 202. Ahmad Barqawi (a.k.a. Ahmed Barqawi) Address: Pangates International Corp Ltd, PO Box Sharjah Airport International Free Zone, United Arab Emirates. Al Karim for Trade and Industry, PO Box 111, 5797 Damascus Syria. Morgan Additives Office No 2206, 22nd Floor, Jafza View 19, Besides Jafza View 18, Sheikh Zayed Road, Jebel Ali Free Zone Authority Dubai, UAE General Manager of Pangates International Corp Ltd, which acts as an intermediary in the supply of oil to the Syrian regime, and manager of Al Karim Group. Both Pangates International and Al Karim Group have been designated by the Council. As General Manager of Pangates and a manager of Pangates' parent company, Al Karim Group, Ahmad Barqawi provides support to, and benefits from the Syrian regime. Given his senior position in Pangates and Al Karim Group, he is also associated with the designated entities Pangates International and Al Karim Group. 7.3.2015 203. George Haswani (a.k.a. Heswani; Hasawani; Al Hasawani) Address: Damascus Province, Yabroud, Al Jalaa St, Syria Prominent Syrian businessman, co-owner of HESCO Engineering and Construction Company, a major engineering and construction company in Syria. He has close ties to the Syrian regime. George Haswani provides support and benefits from the regime through his role as a middleman in deals for the purchase of oil from ISIL by the Syrian regime. He also benefits from the regime through favourable treatment including the award of a contract (as a subcontractor) with Stroytransgaz, a major Russian oil company. 7.3.2015 204. Emad Hamsho (a.k.a. Imad Hmisho; Hamchu; Hamcho; Hamisho; Hmeisho; Hemasho) Hamsho Building 31 Baghdad Street Damascus, Syria Occupies a senior management position in Hamsho Trading. As a result of his senior position in Hamsho Trading, a subsidiary of Hamsho International, which has been designated by the Council, he provides support to the Syrian regime. He is also associated with a designated entity, Hamsho International. Emad Hamsho funds Shabiha militias who in turn collect steel from the areas destroyed by the Syrian regime armed forces and militias and melt it down in local Syria Steel (Hmisho Steel) factories. He is also vice-president of the Syrian Council of Iron and Steel alongside designated regime businessmen such as Ayman Jaber. He is also an associate of Bashar Al-Assad. 7.3.2015 205. Samir Hamsho (a.k.a. Samer; Sameer; Hmisho; Hamchu; Hamcho; Hamisho; Hmeisho; Hemasho) Hamsho Building 31 Baghdad Street Damascus, Syria Samir Hamsho is a prominent Syrian businessman benefiting from and supporting the regime. He is the owner and chairman of Al Buroj and Syria Steel/Hmisho Steel, subsidiaries of Hamsho Trading, a subsidiary of Hamsho International, which has been designated by the Council. Appointed to the Homs Chamber of Commerce in March 2014 by the Minister of Industry. Therefore, he provides support to the Syrian regime and benefits from his connections with the regime. He is also associated with the designated entities Hamsho International, Syria Steel SA and Al Buroj Trading. 7.3.2015 B. Entities Name Identifying information Reasons Date of listing 65. Organisation for Technological Industries (a.k.a. Technical Industries Corporation (TIC)) Address: PO Box 11037 Damascus, Syria Subsidiary of the Syrian Ministry of Defence, which has been designated by the Council. OTI is involved in the production of chemical weapons for the Syrian regime. It is therefore responsible for the violent repression against the Syrian population. As a subsidiary of the Ministry of Defence, it is also associated with a designated entity. 7.3.2015 66. Syrian Company for Information Technology (SCIT) Address: PO Box 11037 Damascus, Syria Subsidiary of the Organisation for Technological Industries (OTI) and therefore the Syrian Ministry of Defence, which have been designated by the Council. It also works with the Central Bank of Syria which has been designated by the Council. As a subsidiary of OTI and the Ministry of Defence, SCIT is associated with these designated entities. 7.3.2015 67. Hamsho Trading (a.k.a. Hamsho Group; Hmisho Trading Group; Hmisho Economic Group) Hamsho Building 31 Baghdad Street Damascus, Syria Subsidiary of Hamsho International, which has been designated by the Council. As such, Hamsho Trading is associated with a designated entity, Hamsho International. Supports the Syrian regime through its subsidiaries, including Syria Steel. Through its subsidiaries it is associated with groups such as the pro-regime Shabiha militias. 7.3.2015 68. Syria Steel SA (a.k.a. Syria Steel Co; Syria Steel Rolling Mill; Hmisho Steel) Hamsho Building 31 Baghdad Street Damascus, Syria Subsidiary of Hamsho Trading and therefore ultimately a subsidiary of Hamsho International, which has been designated by the Council. As such, Syria Steel SA is associated with a designated entity. Syria Steel also supports the Syrian regime through its work with Shabiha militias and producing armaments. 7.3.2015 69. Al Buroj Trading (a.k.a. Borouj Trading Company) Hamsho Building 31 Baghdad Street Damascus, Syria Subsidiary of Hamsho Trading and therefore ultimately of Hamsho International, which has been designated by the Council. As such, Al Buroj Trading is associated with a designated entity, Hamsho International. 7.3.2015 70. DK Group (a.k.a. DK Group Sarl; DK Middle-East & Africa Regional Office) Addresses: DK Middle-East & Africa Regional Office, Peres Lazaristes Center, No. 3, 5th Floor, Emir Bachir Street, Beirut Central District, Bachoura Sector, Beirut, Lebanon. Azarieh Building  Block 03, 5th Floor Azarieh Street  Solidere  Downtown, PO Box 11-503, Beirut, Lebanon DK Group supplies new banknotes to the Central Bank of Syria. DK Group therefore provides support to the regime. Due to this supply relationship, it is also associated with a designated entity, the Central Bank of Syria. 7.3.2015